619 F.2d 717
104 L.R.R.M. (BNA) 2321
Myrtle SINGEN et al., Appellants,v.INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACEWORKERS DISTRICT LODGE 837, Appellee.
No. 79-1766.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1980.Decided April 3, 1980.

Charles E. Foehner, III, St. Louis, Mo., argued, Harry J. Nichols, St. Louis, Mo., on brief, for appellants.
Jerome A. Diekemper, Diekemper, Hammon & Shinners, St. Louis, Mo., for appellee.
Before BRIGHT, ROSS and ARNOLD, Circuit Judges.
PER CURIAM.


1
Plaintiffs appeal an order of the district court 475 F. Supp. 663, granting defendant's motion for summary judgment on the grounds that the action was barred by the Missouri statute of limitations, Mo.Rev.Stat. Sec. 516.120 (1969).


2
On November 12, 1971, plaintiffs filed suit in Missouri state court alleging that defendant refused to process a grievance concerning termination of certain contractual rights resulting in plaintiffs' layoff and loss of seniority rights on August 1, 1969.  December 17, 1971, defendant moved to dismiss the suit because defendant, as an unincorporated labor organization, is not an entity capable of being sued under Missouri law.  No further action took place until 1976 when plaintiffs requested and were granted removal of the case from the state court's dismissal docket.  July 10, 1978, the original suit was dismissed by the state court.


3
February 20, 1979, plaintiffs filed the present action in federal court alleging essentially the same charges as raised in the state proceedings.  The district court granted defendant's motion for summary judgment because plaintiffs' claim was untimely under the appropriate state statute of limitations, Mo.Rev.Stat. Sec. 516.120 (1969).  However, the district court allowed plaintiffs to amend their complaint to allege the applicability of the Missouri savings statute, Mo.Rev.Stat. Sec. 516.230 (1969).  The district court again granted defendant's motion for summary judgment finding that under the facts of the case the savings statute was not applicable and the suit was barred.


4
We have carefully reviewed the record, including the district court's memorandum, the briefs and the arguments of the parties to this action.  We find no merit to plaintiffs' arguments, and accordingly affirm the order of the district court pursuant to Rule 14 of the Rules of this court on the basis of the district court's memorandum opinion.